SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 May 14, 2003 Microcell Telecommunications Inc. 800 de La Gauchetiere Street West Suite 4000 Montreal, Quebec H5A 1K3 Registration No. 0-29502 [Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.] Form 20-FX Form 40-F [Indicate by check mark whether the registrant, by furnishing the information contained in this Form, is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.] Yes No .X SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: May 21, 2003 Microcell Telecommunications Inc. (Signed) Jocelyn Cote Jocelyn Cote, Vice-President, Legal Affairs and Assistant Secretary MATERIAL CHANGE REPORT Reporting Issuer Microcell Telecommunications Inc. 800 de La Gauchetiere Street West Suite 4000 Montreal, Quebec H5A 1K3 Date of Material Change May 14, 2003 Press Release Microcell Telecommunications Inc. ("Microcell" or the "Company") issued a press release with respect to a material change on May 14, 2003. A copy of such press release is attached hereto and form a part hereof. Summary of Material Change Microcell announced on May 14, 2003 the appointment of Mr. Andre Bureau as Chairman of the Companys new Board of Directors. Full Description of Material Change Microcell announced on May 14, 2003 the appointment of Mr. Andre Bureau as Chairman of the Companys new Board of Directors, following the completion of Microcells recapitalization on May 1, 2003. A prominent figure in the Canadian business community, Mr. Bureau is Counsel at the law firm Heenan Blaikie LLP, and Chairman of Astral Media Inc., the countrys largest operator of English and French specialty, pay, and pay-per-view television services. Among his prior appointments, Mr. Bureaus was Chairman of the Canadian Radio-television and Communications Commission (CRTC) from 1983 to 1989. A Law graduate from Universite Laval and from Universite de Droit Compare in Paris, Mr. Bureau is an Officer of the Order of Canada. Mr. Bureau succeeds Charles Sirois who remains Director of Microcells Board of Directors. Reliance on Section 75(3) Not applicable. Omitted Information Not applicable. Senior Officer The senior officer who can answer questions regarding this report is Mr. Jocelyn Cote, Vice-President, Legal Affairs and Assistant Secretary of Microcell. Mr. Cote can be reached at (514)937-2121. Statement of Senior Officer The foregoing accurately discloses the material change referred to herein. SIGNED the 21st day of May, 2003 at Montreal, Quebec. (Signed) Jocelyn Cote Jocelyn Cote, Vice-President, Legal Affairs and Assistant Secretary News Release For immediate release MICROCELL APPOINTS ANDRE BUREAU AS CHAIRMAN OF THE BOARD Montreal, May 14, 2003  Microcell Telecommunications Inc. (TSX: MT) today announced the appointment of Andre Bureau as Chairman of the Companys new Board of Directors, following the completion of Microcells recapitalization on May 1, 2003. A prominent figure in the Canadian business community, Mr. Bureau is Counsel at the law firm Heenan Blaikie LLP, and Chairman of Astral Media Inc., the countrys largest operator of English and French specialty, pay, and pay-per-view television services. Among his prior appointments, Mr. Bureaus was Chairman of the Canadian Radio-television and Communications Commission (CRTC) from 1983 to 1989. A Law graduate from Universite Laval and from Universite de Droit Compare in Paris, Mr. Bureau is an Officer of the Order of Canada. "Andres vast experience and his extensive knowledge of Microcell, which he acquired as Director of the Company over the past five years, have been a most valuable contribution," said Andre Tremblay, President and Chief Executive Officer. "We are delighted by his appointment as Chairman and look forward to working with him in this new role," added Mr. Tremblay. Mr. Bureau succeeds Charles Sirois who remains Director of Microcells Board of Directors. About the Company Microcell Telecommunications Inc. is a provider of telecommunications services in Canada dedicated solely to wireless. The Company offers a wide range of voice and high-speed data communications products and services to over one million customers.
